Citation Nr: 1732057	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to higher initial evaluations for coronary artery disease (CAD) rated 10 percent prior to March 15, 2012; 60 percent from March 15, 2012; and 30 percent from August 24, 2012. 

2.  Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1969, including service in the Republic of Vietnam.

The present matters come to the Board of Veterans' Appeals (Board) on appeal following December 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In May 2016, the Board remanded these issues for further development.  

The Board notes that the claims file reflects that in October 2015 the Veteran filed a notice of disagreement at the RO concerning the issues entitlement to service connection for degenerative arthritis of the bilateral ankles, elbows, shoulders, wrists, hips, and feet to include all toes; left knee arthritis, diabetes mellitus type 2, and peripheral neuropathy of bilateral upper and lower extremities.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged this Notice of Disagreement in October 2015 and November 2015 letters to the Veteran and is currently processing this appeal.  This appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  Accordingly, no action will be taken by the Board at this time, and these issues will be the subject of a later Board decision, if ultimately necessary.

The Board also observes that a March 2017 supplemental statement of the case pertaining to the two issues shown on the title page, also includes two additional issues of entitlement to a higher rating of 70 percent for posttraumatic stress disorder and an effective date earlier than July 31, 2003, for a total disability rating based on individual unemployability.  These two issues were previously adjudicated in the Board's May 2016 decision.  As Board decisions are final when issued, these matters are not before the Board and will not be discussed further herein.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 15, 2002, the Veteran's coronary artery disease was not productive of a workload greater than 5 metabolic equivalents (METs), but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; and there was no evidence of cardiac hypertrophy or dilatation shown on electrocardiogram, echocardiogram, or x-ray.

2.  Between March 15, 2012 and August 24, 2012, the Veteran's coronary artery disease was not productive of chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction less than 30 percent.

3.  Since August 24, 2012, the Veteran's coronary artery disease was not productive of one episode of acute congestive heart failure in the past year; or a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  
  

CONCLUSION OF LAW

The criteria for higher initial evaluation for CAD rated 10 percent prior to March 15, 2012; 60 percent from March 15, 2012; and 30 percent from August 24, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (1998, 2006, 2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted for CAD.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

The duty to assist has been satisfied.  The Veteran's Social Security Administration (SSA) records, VA and private treatment records have been obtained and considered.  The Veteran was afforded several VA examinations in connection with his appeal, including most recently in February 2017 pursuant to a May 2016 Board remand.  The cumulative examinations are adequate as they were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, conducted clinical evaluations and provided sufficient information for the Board to evaluate the disability.  

Analysis

In a June 2011 rating decision, the RO granted service connection for CAD and based on Nehmer v. U. S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991), and assigned various staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  An initial rating of 10 percent was assigned effective July 31, 2003, under Diagnostic Code (DC) 7005.  In a July 2015 rating decision, the RO increased the rating from 10 percent to 60 percent, effective March 15, 2012; a 30 percent was assigned from August 24, 2012.  The Veteran has disputed these initial ratings.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016). 

When an appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7005 provides rating for arteriosclerotic heart disease (CAD) at 38 C.F.R. § 4.104, DC 7005.  Section 4.104 was revised in 1997 and 2006.  The first revision became effective January 12, 1998.  See 62 Fed. Reg. 65207 (Dec. 11, 1997).  The second revision became effective October 6, 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006).  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in DC 7005 remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

The rating criteria are based primarily on episodes of congestive heart failure, left ventricular ejection fraction values, and metabolic equivalents (METs).  38 C.F.R. § 4.104 (1998, 2006, 2016).  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. at Note 2.

A 10 percent rating is warranted for documented CAD when workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating is warranted for documented CAD when workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for documented CAD resulting in more than one episode of acute congestive heart failure in the past year; or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is warranted for documented CAD resulting in chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is LVEF less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (1998, 2006, 2016).

In February 2003, a private treatment record noted that the Veteran underwent a heart catheter procedure and was diagnosed with CAD.  His chest x-ray revealed no acute diseases, and his heart was not enlarged. 

VA treatment reports from October 2003 through December 2003 show coronary disease was managed by medication.  Chest x-rays in October 2008 and February 2010 showed there was no enlarged heart.

A February 2010 VA heart examination indicated an onset of cardiac problems dated back to February 2003, which was confirmed by a CAD angiogram.  His reported symptoms consisted of angina, shortness of breath or dyspnea, fatigue, dizziness without syncope.  There was no evidence of congestive heart failure, no rheumatic heart disease, no cardiac surgery, no coronary artery bypass, no valvular surgery, no cardiac transplant, and no angioplasty.  He was prescribed medication.  No LVEF percentages were recorded.  No acute distress was noted.  A chest x-ray showed chronic obstructive lung disease, normal heart with left ventricular prominence.  His METs level was estimated at 1 with angina occurring at rest, which prevented stress testing.  His echocardiogram was otherwise normal.  The examiner indicated that a stress test could not be performed because of the Veteran's coronary artery disease with angina at rest and his chronic obstructive pulmonary disorder.  In addition, he was noted to have severe antalgic gait from degenerative arthritis of his knees, and it was not medically advisable to place the Veteran on a treadmill.

The Veteran was afforded another heart examination in July 2011.  At this examination, an echocardiogram revealed an LVEF of 55-60 percent.  There was no history or evidence of congestive heart failure noted.  The examiner reviewed the prior medical evidence and opined that given that Veteran has not complained of chest pain to his PCP, and is no longer prescribed nitroglycerin for angina, and a diagnostic exercise stress test is contraindicated; his reported tolerated METS level based on activity of 1-3 is likely inaccurate.  The examiner determined that the Veteran's normal ejection fraction of 55-60 percent represents the best estimate of his overall cardiac function in the setting of his history of ischemic heart disease. 

An April 2013 VA cardiology report indicated that the Veteran underwent a cardiac catheterization procedure secondary to chest pain in March 2012.  The catheterization demonstrated "one vessel CAD manifested by a completely occluded right coronary artery at its proximal segment."  His left ventricular function was mildly depressed with an estimated ejection fraction of 45 percent.  He underwent a percutaneous coronary intervention (PCI) with placement of stent in August 2012.  He was medically ordered to continue medication treatment until August 2013 which would be one year post-stent; and he was otherwise encouraged to stop smoking.

In an August 2012 private treatment report, the Veteran reported being "completely angina-free" one-month post stent placement.  The Veteran further explained that he was "very relieved" and capable of "exercising without any limitations whatsoever." 

An echocardiogram in August 2012 showed an ejection fraction of 55 percent.

A September 2014 VA heart examination revealed a LVEF of 52 percent.  No congestive heart failure, cardiac hypertrophy or cardiac dilatation was noted.  The examiner noted that the interview-based METs test was the most accurate reflection of his current cardiac functioning level, as there was a medical contraindication for performing METs testing.  The interview-based METs showed a level as greater than 3 but not greater than 5.  The Veteran's symptoms consisted of dyspnea and angina.  The examiner noted that his heart condition does not impact his ability to work. 

A September 2015 VA heart examination revealed a LVEF of 55 percent.  No congestive heart failure, cardiac hypertrophy or cardiac dilatation was noted.  The examiner noted that the interview-based METs test showing a level of 1-to-3 with dyspnea, fatigue and dizziness.  The examiner noted that that the endorsed METs level was not based solely on his cardiac condition.  As such, the examiner opined that the LVEF was the most accurate findings regarding his cardiovascular system.  His symptoms consisted of dyspnea and angina.  The examiner noted that his heart condition does impact his ability to work based on the Veteran's report of being "tired all the time."

A January 2017 VA heart examination indicated that the Veteran was on continuous medication treatment.  There was no evidence of congestive heart failure, no cardiac arrhythmia, no cardiac hypertrophy, or cardiac dilatation noted.  His reported symptoms were dyspnea and fatigue.  The examiner indicated that interview-based METs on examination were 1-3, but this was based on several other non- cardiac medical conditions including COPD as well as pain with other multi-joint arthritis.  The Veteran's METs level based on the cardiac condition alone was estimated at 5-7.  The examiner explained that this estimation of METs level was based on his LVEF of 52 percent from the most recent diagnostic testing in September 2014.  The examiner also indicated that the Veteran reported that he has tired easily over the past 4-5 years, but has several influencing medical conditions including COPD, arthritis in several areas(e.g. back, neck, knees, hands, hips), which reportedly slows him down and has added to his fatigue.  The Veteran reported that his treating cardiologist is aware and has not recommended any additional tests or medications, and in fact has discontinued one of them.  The Veteran also still smokes 1/2 pack per day over the last three 3 months and one pack per day for the last 38 years.

Higher Ratings

Prior to March 15, 2012, a rating higher than 10 percent is not warranted.  Specifically, there was no evidence of cardiac hypertrophy or dilatation on diagnostic testing.  There also was no competent evidence showing a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope that is required to meet the criteria for a 30 percent rating.  The Board is mindful that the Veteran's METs level was estimated at 1 with angina occurring at rest at the 2010 VA examination.  However, at the subsequent VA examination in July 2011, an examiner opined that the Veteran's reported tolerated METS level based on activity of 1-3 is inaccurate.  The examiner also determined that the Veteran's normal ejection fraction of 55-60 percent represents the best estimate of his overall cardiac function in the setting of his history of ischemic heart disease.  The examiner provided this assessment after reviewing the evidence of record, to specifically include review of the 2010 VA examination results.  This medical assessment is found competent and persuasive.  See February 2010 and July 2011 VA examination reports.  Other than the 1-3 METs level in 2010 which has been shown to be inaccurate, there is no other competent evidence of METs level between 5 and 7 which would warrant the assignment of a 30 percent rating.  As such, a rating higher than 10 percent is not warranted for this appeal period.     

From March 15, 2012 to August 24, 2012, a rating higher than 60 percent is not warranted.  Specifically, all the competent medical evidence of record reveals that the Veteran did not suffer from any chronic congestive heart failure episodes and his workload did not produce a METs level of 3 or less during this period.  Specifically, the Veteran's LVEF was recorded as being 45 percent during that time frame, which warrants a rating of 60 percent.  Moreover, during a post-follow up private consultation, the Veteran reported being "completely angina-free," "very relieved" and capable of "exercising without any limitations whatsoever."  Moreover, there was no evidence of chronic congestive heart failure; his LVEF was not less than 30 percent; and there was no documented workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope that are required to meet the criteria for a 100 percent rating.  As such, a rating higher than 60 percent is not warranted.  See August 2012 Private Treatment Report and April 2013 VA Cardiology Follow-up Report.    

From August 24, 2012, forward, a rating higher than 30 percent is not warranted.  All the competent medical evidence shows no evidence no episode of acute congestive heart failure, a workload greater than 3 METs but not greater than 5 METs, or a LVEF of 30 percent to 50 percent, which is required for a higher rating.  Specifically, a September 2014 VA examination noted a LVEF was 52 percent; no congestive heart failure; and a METs level of greater than 3 but not greater than 5.  This evidence supports a rating of 30 percent, and no higher.  Furthermore, a September 2015 VA examination noted a LVEF of 55 percent, no congestive heart failure, and a METs level of 1-to-3 with dyspnea, fatigue and dizziness.  The VA examiner also explained that his LVEF was the most accurate indication of his cardiac function, as the METs percentage was not based solely on cardiac functioning.  This evidence also supports a rating of 30 percent, and no higher.  Additionally, the January 2017 VA examination further supports a rating of 30 percent due to the purported LVEF percentage and METs rationale.  

As the criteria for higher ratings for CAD were not met prior to March 15, 2012, from March 15, 2012 through August 24, 2012, and thereafter, higher ratings may not be assigned under the former or revised criteria set forth at DC 7005.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A higher initial evaluation for coronary artery disease (CAD) rated 10 percent prior to March 15, 2012; 60 percent from March 15, 2012; and 30 percent from August 24, 2012 is denied. 


REMAND

As it relates to the Veteran's hypertension claim, the Veteran maintains his hypertension is associated with his exposure to Agent Orange, an herbicide, while stationed in Vietnam.

In March 2016, the Board remanded this matter for a VA examination in light of a medical study issued by The National Academy of Sciences Institute of Medicine's Veteran and Agent Orange: Update 2010.  This medical study concluded that there is a limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  

Pursuant to the remand directives, the Veteran was afforded a VA examination in February 2017.  However, the VA examiner rendered an unfavorable medical opinion on the basis that Veteran's hypertension is not a listed disease associated with exposure to Agent Orange.  

The Board notes that although hypertension is not recognized by VA as a disease for which presumptive service connection is available as due to herbicide exposure, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In light of the foregoing, the rationale behind the February 2017 opinion by the VA examiner is inadequate to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who conducted the February 2017 VA examination for an addendum opinion.  If this examiner is no longer available, this electronic claims folder should be forwarded to and reviewed by an appropriate VA examiner.  

The examiner is requested to provide a medical opinion as to whether it is at least as likely as not that hypertension is related to the Veteran's active service, specifically as a result of presumed exposure to herbicides therein.

The Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.

Thus, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's hypertension.

If the examiner is unable to provide the requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  After completion of all of the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


